Citation Nr: 0524908	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.

Entitlement to an increased rating for chondromalacia of the 
right knee, with probable lateral meniscus injury, currently 
evaluated as 10 percent disabling with a separate 10 percent 
rating assigned for degenerative joint disease of the right 
knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from May 1982 to September 
1992, from March 1987 to July 1987, and from July 1992 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  That decision denied increased rating 
for migraine headaches and a right knee disorder.  A January 
2004 rating decision granted a separate rating of 10 percent 
for degenerative joint disease of the right knee.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's migraine headache disorder is productive of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

3.  The evidence of record does not reasonably show that the 
veteran's right knee disorder is productive of more than 
slight instability of the knee, flexion limited to 30 degrees 
or less, or extension limited to 15 degrees or more.


CONCLUSIONS OF LAW

1.  Migraine headaches are not more than 30 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

2.  Chondromalacia of the right knee, with probable lateral 
meniscus injury, is not more than 10 percent disabling 
according to the schedular criteria, and a separate rating of 
more than 10 percent for degenerative joint disease is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC considered the merits of the substantive 
issues.  The communications, such as a letter from the RO 
dated in April 2002, provided the veteran with an explanation 
of what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter specifically advised the veteran to "send us the 
evidence we need as soon as possible."  The SOC and SSOC 
advised him of the evidence that had been obtained and 
considered.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing the claim have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before 
the undersigned Veterans Law Judge at a hearing held at the 
RO in July 2004.  The Board does not know of any additional 
relevant evidence that is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was provided to the veteran 
before the RO decisions regarding the claim for benefits. 

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for Migraine Headaches

Factual Background

Service medical records indicate that the veteran sustained a 
blunt trauma to the head.  Subsequent medical records 
document continued treatment for headaches.  A February 1996 
rating decision granted service connection for migraine 
headaches and assigned an initial noncompensable rating.  An 
April 1998 rating decision increased the disability rating 
for migraine headaches to 30 percent.

Leave requests dated from May 2001 through August 2002 
reported that the veteran requested over 500 hours of sick 
leave during that time period.  Such requests do not document 
the specific reason or complaint that precipitated the 
request for leave.

A September 2001 private treatment note reported that the 
veteran complained of a headache, which had begun that day.  
The veteran reported that the pain was sharp and moderate to 
severe.  He complained of photophobia and nausea.

An October 2001 private treatment note stated that the 
veteran complained of a headache, which had lasted for one 
week.  The veteran reported that he passed out at home.  He 
complained of photophobia and nausea.

A December 2001 private treatment note reported treatment for 
a headache of four days duration.  The veteran noted there 
was sudden onset, and the headache was worse than usual.

A January 2002 private treatment note reflected complaints of 
a constant headache, which had lasted for months.  A February 
2002 private treatment note stated that the veteran presented 
at the emergency room with complaints of a headache.

An April 2002 VA examination report noted that the claims 
folder and medical records were reviewed.  The veteran 
reported experiencing headaches weekly, and indicated that he 
usually missed work.  He indicated that he had missed 
approximately three weeks of work since January.  The 
examiner diagnosed the veteran with chronic headaches, mixed 
tension and migraine.

A June 2002 VA treatment note stated that the veteran gave a 
history of episodic headaches, each lasting about 2 to 3 
days.  An August 2002 VA treatment note reported that the 
veteran was seen for complaints of a migraine headache that 
had begun that day.

A March 2003 VA treatment note reported that the veteran was 
referred for a follow-up for migraine headaches.  A VA 
treatment note, dated later in March 2003, stated that the 
veteran was seeking treatment for a headache that had begun 
that morning.  

A March 2003 private treatment note stated that the veteran 
complained of a headache that had begun the day before.

A June 2003 VA treatment note indicated that the veteran 
complained of headaches.  The physician noted that the 
veteran's headaches were well controlled on medication.

A January 2004 private treatment note indicated that the 
veteran complained of a migraine and nausea.  The veteran 
reported that he had a headache, which had lasted for four 
days.

A May 2004 VA treatment note stated that the veteran had been 
seen with complaints of a headache, accompanied by nausea, 
photophobia, and phonophobia.  A July 2004 VA treatment note 
indicated that the veteran had sought treatment for a 
headache that had begun the previous day.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that he has missed at least one month of work in the previous 
year because of his headaches.  The veteran reported that he 
was on new medications that seemed to be helping his 
headaches.  He stated that he only missed work about once a 
month, whereas he had previously been missing work on a 
constant basis.  The veteran testified that when he got a 
headache he went to the hospital for medication to alleviate 
the pain.  The veteran noted that, although the leave 
requests do not note it, most of the sick leave requested was 
requested due to his headaches.

A November 2004 VA treatment note reported that the veteran 
experienced chronic daily headaches.

A January 2005 VA treatment note indicated that the veteran 
complained of a headache with an onset of four days prior.  A 
VA treatment note, dated later in January 2005, reported that 
the veteran suffered from chronic daily headaches that have 
become incapacitating over the last three to four years.

A March 2005 VA examination report noted that the veteran 
complained of two types of headaches.  The veteran stated 
that he experienced the first type of headache several times 
per week.  He indicated that in addition to pain, he 
experienced photophobia and phonophobia.  The veteran stated 
that, if untreated, such headaches lasted up to twelve hours.  
The second type of headache was described as sudden and 
lasting up to two hours.  The veteran reported that during 
these headaches he was unable to rise from a supine position 
and must avoid all external stimuli.  He indicated that this 
type of headache occurred monthly.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Migraine headaches are rated 50 percent disabling when there 
are very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  When 
there are characteristic prostrating attacks occurring on 
average once a month over the last several months a 30 
percent evaluation is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support entitlement to 
a rating in excess of 30 percent for migraine headaches.  The 
reasons follow.

In order to warrant a higher rating for migraine headaches, 
the evidence must show that the veteran suffers from very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  The veteran, 
at his July 2004 hearing, testified that his headaches have 
decreased with his latest medication.  Moreover, the March 
2005 VA examination report specifically described the 
headaches that the veteran experiences.  Neither type of 
headache noted in the examination report can be considered 
prostrating and prolonged such that the veteran suffers from 
severe economic inadaptability.  The veteran has described 
non-prostrating headaches that last up to twelve hours 
without treatment, and prostrating headaches that last up to 
2 hours.  In addition, in his July 2004 testimony, the 
veteran reported he misses work less frequently due to his 
new medication.  Based on a review of the evidence of record, 
the Board finds that the veteran's migraine headaches are not 
productive of symptoms such as would warrant a rating in 
excess of 30 percent at this time.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's migraine headaches alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


III.  Increased Rating for Right Knee Disorder

Factual Background

Service medical records reflect treatment for knee pain and 
knee injury during service.  Service connection was initially 
granted in an August 1989 rating decision, and an initial 
noncompensable rating was granted.  A February 1996 rating 
decision assigned a rating of 10 percent for the right knee 
disorder.  A 10 percent rating was continued in an August 
2000 rating decision.

A September 2001 private treatment note reported that the 
veteran complained of pain along the medial aspect of the 
right knee.  He reported that it was constant and non-
radiating pain, which increased with movement.  A November 
2001 private treatment note stated that the veteran 
complained of chronic right knee pain.  On examination, there 
was no effusion.  Pain was noted on valgus stress

An April 2002 VA examination report noted that the claims 
folder and medical records were reviewed.  On examination, 
there was no swelling, tenderness or effusion.  There was 
marked tenderness to palpation at the medial joint line.  
Range of motion was 0 degrees of extension and 120 degrees of 
flexion.  There was pain at 120 degrees of flexion.  There 
was pain with the McMurray maneuver.

A May 2002 VA treatment note indicated that the veteran wore 
a brace on his right knee and complained of pain medially.  
On examination, there was no effusion.  There was tenderness 
to palpation at the medial joint line.  Range of motion was 
from 0 to 120 degrees.  Varus and valgus stress were stable.  
A May 2002 VA MRI was interpreted as showing mild 
degenerative changes.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that he wore a brace on his right knee at all times.  The 
veteran reported that he was in almost constant pain.  He 
testified that his right knee was unstable and slipped in and 
out frequently.

A November 2004 VA x-ray report noted that there was mild 
degenerative arthritis of the right knee.

A December 2004 VA treatment note stated that the veteran 
experienced medial aching in the right knee, especially with 
squatting and long walking.  On examination, there was no 
effusion.  Range of motion was 0 to 135 degrees.  Tenderness 
was noted along the medial joint.

A January 2005 VA treatment note indicated that the veteran 
was being treated for right knee pain.  He was injected on 
his previous visit, which did not help.  On examination, 
there was no effusion.  The knee was stable to varus and 
valgus stress.  Anterior and posterior drawer tests were 
negative.  The veteran was tender to palpation on the medial 
joint line.

A March 2005 VA examination report noted that the veteran's 
medical records were reviewed.  The examiner noted that there 
was functional limitation associated with the veteran's knee 
disorder.  The veteran reported pain with standing and 
walking.  He stated that his right knee gave way.  On 
examination range of motion was 0 to 110 degrees with pain at 
100 degrees.  There was anterior/posterior instability.  The 
examiner characterized the instability as mild.  The veteran 
stated that he had not missed work because of his knee.

Criteria

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the right knee.  In a General 
Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), General 
Counsel established that when a veteran has arthritis and is 
rated separately under instability of the knee, Diagnostic 
Code 5257, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

In this case, the veteran's right knee disability has been 
separately rated based on instability and subluxation.  
Recent x-rays show degenerative arthritis and the veteran has 
painful motion. Accordingly, the veteran is has been granted 
separate ratings under Diagnostic Code 5257 and under 5010, 
which will be discussed below.

In this case, clinical evidence of record indicates that the 
impairment due to subluxation or instability is no more than 
slight.  The March 2005 VA examination report did note some 
instability, which the examiner characterized as mild.  The 
Board notes that clinical records have indicated that the 
veteran wore a knee brace as a result of his knee disability.  
Such findings correlate with the 10 percent rating currently 
in effect.  Clinical findings of record do not indicate that 
the symptoms of chondromalacia of the right knee with 
probable lateral meniscus injury are such that the impairment 
of his knee could reasonably be characterized as moderate.  
Moreover, a higher rating is not warranted under any other 
applicable Diagnostic Code.

The Board notes that the veteran has also been assigned a 
separate 10 percent rating for degenerative arthritis of the 
right knee. When a veteran has arthritis and the limitation 
of motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
Part 4, Code 5003.  The veteran's limitation of motion is 
noncompensable according to Diagnostic Codes 5260 and 5261, 
but there is, nevertheless, some limitation of motion.  On 
examination in April 2003, the veteran's range of motion was 
noted to be 0 to 100 degrees, and swelling was noted.  
Therefore, the veteran is entitled to a separate 10 percent 
rating, and no more, for arthritic involvement of a major 
joint.  This rating takes into consideration 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca.  A higher rating is not 
warranted, as the veteran does not meet the required 
criteria, even considering those provisions.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right knee disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time. In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for chondromalacia of the 
right knee, with probable lateral meniscus injury, currently 
evaluated as 10 percent disabling with a separate 10 percent 
rating assigned for degenerative joint disease of the right 
knee, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


